[2014 Cash-Settled PRSUs]        

Exhibit 10y
MATERION CORPORATION
Performance-Based Restricted Stock Units Agreement
WHEREAS, ___________________ (the “Grantee”) is an employee of Materion
Corporation, an Ohio corporation (the “Corporation”), or a Subsidiary; and
WHEREAS, the execution of an agreement in the form hereof (this “Agreement”) has
been authorized by resolution of the Compensation Committee (the “Committee”) of
the Board of Directors of the Corporation that was duly adopted on __________,
2014.
NOW, THEREFORE, pursuant to the __________ (the “Plan”), and subject to the
terms and conditions thereof and the terms and conditions hereinafter set forth,
the Corporation hereby confirms to the Grantee the grant of (1) a targeted
number of _______ performance-based Restricted Stock Units to be earned, if at
all, on the basis of the achievement of the portion of the Management Objectives
measured by ROIC goals during the Performance Period (as defined below) (the
“ROIC PRSUs”) and (2) a targeted number of _______ performance-based Restricted
Stock Units to be earned, if at all, on the basis of the achievement of the
portion of the Management Objectives measured by RTSR goals during the
Performance Period (the “RTSR PRSUs” and, together with the ROIC PRSUs, the
“PRSUs”), effective on __________, 2014 (the “Date of Grant). Subject to the
attainment of the Management Objectives described in Section 3 of Article II of
this Agreement and the Statement of Management Objectives as approved by the
Compensation Committee with respect to the PRSUs on the Date of Grant (the
“Statement of Management Objectives”), the Grantee may earn from 0% to 200% of
the ROIC PRSUs and from 0% to 200% of the RTSR PRSUs.
ARTICLE I

DEFINITIONS

CLI-2181467v1

--------------------------------------------------------------------------------




All terms used herein with initial capital letters that are defined in the Plan
shall have the meanings assigned to them in the Plan, and the following
additional terms, when used herein with initial capital letters, shall have the
following meanings:
1.    “Committee Determination Date” means the date following the end of the
Performance Period on which the Committee determines the level of attainment of
the Management Objectives for the Performance Period.
2.    “Management Objectives” means the threshold, target and maximum goals
established by the Committee for the Performance Period with respect to both
ROIC and RTSR as described in the Statement of Management Objectives. No
adjustment of the Management Objectives shall be permitted in respect of any
PRSUs granted to the Participant if at the Date of Grant he or she is, or is
determined by the Committee to be likely to become, a “covered employee” within
the meaning of Section 162(m) of the Code (or any successor provision) if such
adjustment would result in the loss of an otherwise available exemption under
Section 162(m) of the Code.
3.    “Performance Period” means the three-year period commencing January 1,
2014 and ending on December 31, 2016.
4.    “Relative Total Shareholder Return” or “RTSR” has the meaning as set forth
in the Statement of Management Objectives.
5.    “Return on Invested Capital” or “ROIC” has the meaning as set forth in the
Statement of Management Objectives.
ARTICLE II    

CERTAIN TERMS OF PRSUS

CLI-2181467v1    2

--------------------------------------------------------------------------------




1.    Payment of PRSUs. The PRSUs covered by this Agreement shall become payable
to the Grantee if they become nonforfeitable in accordance with Sections 3, 4, 5
or 6 of Article II.
2.    PRSUs Non-Transferable. The PRSUs covered by this Agreement and any
interest therein may be transferred or assigned only by will or pursuant to the
laws of descent and distribution prior to payment therefor.
3.    Normal Vesting of PRSUs. Subject to the terms and conditions of Sections
4, 5 and 6 of Article II, the Grantee’s right to receive a cash payment for the
PRSUs shall become nonforfeitable with respect to (a) 0% to 200% of the ROIC
PRSUs on the basis of the achievement of the portion of the Management
Objectives measured by ROIC goals during the Performance Period, and (b) from 0%
to 200% of the RTSR PRSUs on the basis of the achievement of the portion of the
Management Objectives measured by RTSR goals during the Performance Period, in
each case as set forth in the Statement of Management Objectives. Except as
otherwise provided herein, the Grantee’s right to receive any cash payment for
the PRSUs is contingent upon his or her remaining in the continuous employ of
the Company or a Subsidiary until the end of the Performance Period.
4.    Effect of Termination due to Death or Disability. Notwithstanding the
provisions of Section 3 of Article II, 100% of the PRSUs shall immediately
become nonforfeitable and payable at the time described in Section 8 of Article
II if the Grantee dies or becomes permanently disabled while in the employ of
the Corporation or a Subsidiary before the Committee Determination Date. The
Grantee shall be considered to have become permanently disabled if the Grantee
has suffered a permanent disability within the meaning of the long-term

CLI-2181467v1    3

--------------------------------------------------------------------------------




disability plan in effect for, or applicable to, the Grantee and is “disabled”
within the meaning of Section 409A(a)(2)(C) of the Code.
5.    Effect of Termination due to Retirement. Notwithstanding the continuous
employment provision of Section 3 of Article II above, but subject to the
provisions of Section 6 of Article II below, if the Grantee is at the time of
such termination (a) at least age 65 or (b) at least age 55 and has completed at
least 10 years of continuous employment with the Corporation or a Subsidiary,
the PRSUs covered by this Agreement shall continue to be eligible to become
nonforfeitable in accordance with Section 3 of this Article II (and payable in
accordance with Section 8 of Article II) as if the Grantee continued to be
employed until the end of the Performance Period.
6.    Change in Control. Notwithstanding Sections 3 and 5 of Article II above,
the following alternative nonforfeitability provisions will apply to the PRSUs
in the event of a Change in Control occurring after the Date of Grant and prior
to the PRSUs becoming nonforfeitable in accordance with Section 3 of Article II:
(a)    Upon the Change in Control, 100% of the PRSUs shall become nonforfeitable
and payable in accordance with Section 8 of Article II, except to the extent
that an award meeting the requirements of Section 6(b) of Article II (a
“Replacement Award”) is provided to the Grantee in accordance with Section 6(b)
of Article II to replace or adjust the award of PRSUs covered by this Agreement
(the “Replaced Award”).
(b)    For purposes of this Agreement, a “Replacement Award” means an award (i)
of the same type (e.g., performance-based restricted stock units) as the
Replaced Award, (ii) that has a value at least equal to the value of the
Replaced Award, (iii) that relates to publicly traded equity securities of the
Corporation or its successor in the Change in Control or another

CLI-2181467v1    4

--------------------------------------------------------------------------------




entity that is affiliated with the Corporation or its successor following the
Change in Control, (iv) if the Grantee holding the Replaced Award is subject to
U.S. federal income tax under the Code, the tax consequences of which to such
Grantee under the Code are not less favorable to such Grantee than the tax
consequences of the Replaced Award, and (v) the other terms and conditions of
which are not less favorable to the Grantee holding the Replaced Award than the
terms and conditions of the Replaced Award (including the provisions that would
apply in the event of a subsequent Change in Control). A Replacement Award may
be granted only to the extent it does not result in the Replaced Award or
Replacement Award failing to comply with or be exempt from Section 409A of the
Code. Without limiting the generality of the foregoing, the Replacement Award
may take the form of a continuation of the Replaced Award if the requirements of
the two preceding sentences are satisfied. The determination of whether the
conditions of this Section 6(b) of Article II are satisfied will be made by the
Committee, as constituted immediately before the Change in Control, in its sole
discretion.
(c)    If, upon receiving a Replacement Award, the Grantee’s employment with the
Corporation or a Subsidiary (or any of their successors) (as applicable, the
“Successor”) is terminated by the Grantee as a Termination for Good Cause or if
the Grantee is terminated by the Successor other than as a Termination for Cause
within a period of two years after the Change in Control, 100% of the
Replacement Award will become nonforfeitable and payable in accordance with
Section 8 of Article II with respect to the performance-based restricted stock
units covered thereby.
(d)    “Termination for Cause” means a termination of Grantee’s employment by
the Successor for “Cause” (as defined in Section 10(f) of Article II).

CLI-2181467v1    5

--------------------------------------------------------------------------------




(e)    “Termination for Good Cause” shall mean the Grantee’s termination of the
Grantee’s employment with the Successor as a result of the occurrence of any of
the following:
(i)    a change in the Grantee’s principal location of employment that is
greater than 50 miles from such location as of the date of this Agreement
without the Grantee’s consent; provided, however, that the Grantee hereby
acknowledges that the Grantee may be required to engage in travel in connection
with the performance of the Grantee’s duties hereunder and that such travel
shall not constitute a change in the Grantee’s principal location of employment
for purposes hereof;
(ii)    a material diminution in the Grantee’s base compensation;
(iii)    a change in the Grantee’s position with the Successor without the
Grantee’s consent such that there is a material diminution in the Grantee’s
authority, duties or responsibilities; or
(iv)    any other action or inaction that constitutes a material breach by the
Successor of the agreement, if any, under which the Grantee provides services to
the Successor or its subsidiaries.
Notwithstanding the foregoing, the Grantee’s termination of the Grantee’s
employment with the Successor as a result of the occurrence of any of the
foregoing shall not constitute a “Termination for Good Cause” unless (A) the
Grantee gives the Successor written notice of such occurrence within 90 days of
such occurrence and such occurrence is not cured by the Successor within 30 days
of the date on which such written notice is received by the Successor and (B)
the Grantee actually terminates his or her employment with the Successor prior
to the 365th day following such occurrence.

CLI-2181467v1    6

--------------------------------------------------------------------------------




(f)    If a Replacement Award is provided, notwithstanding anything in this
Agreement to the contrary, any outstanding PRSUs which at the time of the Change
in Control are not subject to a “substantial risk of forfeiture” (within the
meaning of Section 409A of the Code) will be deemed to be nonforfeitable at the
time of such Change in Control and will be paid as provided for in Section 8(b)
of Article II.
7.    Forfeiture of PRSUs. The PRSUs shall be forfeited to the extent they fail
to become nonforfeitable as of the Committee Determination Date and, except as
otherwise provided in Sections 4, 5 or 6 of Article II, if the Grantee ceases to
be employed by the Corporation or a Subsidiary at any time prior to such PRSUs
becoming nonforfeitable, or to the extent they are forfeited as provided in
Section 9 of Article II.
8.    Form and Time of Payment of PRSUs.
(a)    General. Except as otherwise provided for in Section 2 of Article III,
and subject to Section 7 and Section 8(b) of Article II, payment for the PRSUs
that have become nonforfeitable in accordance with Sections 3, 4, 5 or 6 of
Article II shall be made in form of cash between January 1, 2017 and March 15,
2017. The cash payment will be equal to the Market Value per Share on the date
the PRSUs become nonforfeitable times the number of such PRSUs plus any dividend
equivalents accrued on such PRSUs since the Date of Grant (as provided below in
Section 11 of this Article II). Payments will be made in local currency, less
applicable taxes.
(b)    Alternative Payment Events. Notwithstanding Section 8(a) of Article II,
and except as otherwise provided for in Section 2 of Article III, to the extent
that PRSUs have become nonforfeitable, then the cash payment for the PRSUs will
be made on an earlier date as follows:

CLI-2181467v1    7

--------------------------------------------------------------------------------




(i)    Death. To the extent that PRSUs are nonforfeitable on the date of
Grantee’s death, payment for the PRSUs will be made on the date of Grantee’s
death;
(ii)    Disability. To the extent that PRSUs are nonforfeitable on the date the
Grantee becomes “disabled” within the meaning of Section 409A(a)(2)(C) of the
Code, payment for the PRSUs will be made on the date the Grantee becomes
disabled;
(iii)    Separation from Service. To the extent that PRSUs are nonforfeitable on
the date of Grantee’s “separation from service” (determined in accordance with
Section 409A of the Code), payment for the PRSUs will be made on the date of
Grantee’s “separation from service”; provided, however, that if the Grantee on
the date of separation from service is a “specified employee” (within the
meaning of Section 409A of the Code determined using the identification
methodology selected by the Company from time to time), payment for the PRSUs
will be made on the first day of the seventh month after the date of Grantee’s
separation from service or, if earlier, the date of Grantee’s death; and
(iv)    Change of Control. To the extent that PRSUs are nonforfeitable on the
date of a Change in Control, payment for the PRSUs will be made on the date of
the Change of Control; provided, however, that if such Change in Control would
not qualify as a permissible date of distribution under Section 409A(a)(2)(A) of
the Code, and the regulations thereunder, and where Section 409A of the Code
applies to such distribution, payment will be made on the date that would have
otherwise applied pursuant to Section 8.

CLI-2181467v1    8

--------------------------------------------------------------------------------




9.    Effect of Detrimental Activity. Notwithstanding anything herein to the
contrary, if the Grantee, either during employment by the Corporation or a
Subsidiary or within one year after termination of such employment, shall engage
in any Detrimental Activity (as defined in Section 10 below) and the Board shall
so find, then the Grantee shall, upon notice of such finding:
(a)    Forfeit all PRSUs held by the Grantee.
(b)    With respect to any PRSUs that became nonforfeitable and for which
payment was made under this Agreement, pay to the Corporation in cash an amount
equal to the payment Grantee received for such PRSUs.
(c)    To the extent that such amounts are not paid to the Corporation, the
Corporation may, to the extent permitted by law, set off the amounts so payable
to it against any amounts that may be owing from time to time by the Corporation
or a Subsidiary to the Grantee, whether as wages, deferred compensation or
vacation pay or in the form of any other benefit or for any other reason, except
that no such set-off shall be permitted against any amount that constitutes
“deferred compensation” within the meaning of Section 409A of the Code.
10.    Definition of Detrimental Activity. For purposes of this Agreement, the
term “Detrimental Activity” shall include:
(a)    (1)    Engaging in any activity in violation of the section entitled
“Competitive Activity; Confidentiality; Nonsolicitation” in the Severance
Agreement between the Corporation and the Grantee, if any such agreement is in
effect on the date of this Agreement, or in violation of any corresponding
provision in any other agreement between the Corporation and the Grantee in
effect on the date of this Agreement providing for the payment of severance
compensation; or

CLI-2181467v1    9

--------------------------------------------------------------------------------




(v)    If no such severance agreement is in effect as of the date of this
Agreement, or if such severance agreement does not contain a section
corresponding to “Competitive Activity; Confidentiality; Nonsolicitation”:
A.
Competitive Activity During Employment. Competing with the Corporation anywhere
within the United States during the term of the Grantee’s employment, including,
without limitation:

(1)
entering into or engaging in any business which competes with the business of
the Corporation;

(2)
soliciting customers, business, patronage or orders for, or selling, any
products or services in competition with, or for any business that competes
with, the business of the Corporation;

(3)
diverting, enticing or otherwise taking away any customers, business, patronage
or orders of the Corporation or attempting to do so; or

(4)
promoting or assisting, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which competes
with the business of the Corporation.

B.
Following Termination. For a period of one year following the Grantee’s
termination date:

(1)
entering into or engaging in any business which competes with the Corporation’s
business within the Restricted Territory (as hereinafter defined);


CLI-2181467v1    10

--------------------------------------------------------------------------------




(2)
soliciting customers, business, patronage or orders for, or selling, any
products or services in competition with, or for any business, wherever located,
that competes with, the Corporation’s business within the Restricted Territory;

(3)
diverting, enticing or otherwise taking away any customers, business, patronage
or orders of the Corporation within the Restricted Territory, or attempting to
do so; or

(4)
promoting or assisting, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which competes
with the Corporation’s business within the Restricted Territory.

For the purposes of Sections 10(a)(ii)(A) and (B) above, inclusive, but without
limitation thereof, the Grantee will be in violation thereof if the Grantee
engages in any or all of the activities set forth therein directly as an
individual on the Grantee’s own account, or indirectly as a partner, joint
venturer, employee, agent, salesperson, consultant, officer and/or director of
any firm, association, partnership, corporation or other entity, or as a
stockholder of any corporation in which the Grantee or the Grantee’s spouse,
child or parent owns, directly or indirectly, individually or in the aggregate,
more than five percent (5%) of the outstanding stock.
C.
The “Corporation.” For the purposes of this Section 10(a)(ii) of Article II, the
“Corporation” shall include any and all direct and indirect subsidiaries,
parents, and affiliated, or related companies of the Corporation for which


CLI-2181467v1    11

--------------------------------------------------------------------------------




the Grantee worked or had responsibility at the time of termination of the
Grantee’s employment and at any time during the two-year period prior to such
termination.
D.
The “Corporation’s Business.” For the purposes of this Section 10 of Article II
inclusive, the Corporation’s business is defined to be the integrated production
of high performance advanced engineered materials used in a variety of
electrical, electronic, thermal and structural applications serving the consumer
electronics, industrial components and commercial aerospace, defense and
science, medical, energy, automotive electronics, telecommunications
infrastructure and appliance markets, as further described in any and all
manufacturing, marketing and sales manuals and materials of the Corporation as
the same may be altered, amended, supplemented or otherwise changed from time to
time, or of any other products or services substantially similar to or readily
substitutable for any such described products and services.

E.
“Restricted Territory.” For the purposes of Section 10(a)(ii)(B) of Article II,
the “Restricted Territory” shall be defined as and limited to:

(1)
the geographic area(s) within a one hundred mile radius of any and all
Corporation location(s) in, to, or for which the Grantee worked, to which the
Grantee was assigned or had any responsibility (either direct or supervisory) at
the time of termination of the Grantee’s employment and at any time during the
two-year period prior to such termination; and


CLI-2181467v1    12

--------------------------------------------------------------------------------




(2)
all of the specific customer accounts, whether within or outside of the
geographic area described in (1) above, with which the Grantee had any contact
or for which the Grantee had any responsibility (either direct or supervisory)
at the time of termination of the Grantee’s employment and at any time during
the two-year period prior to such termination.

F.
“Extension.” If it shall be judicially determined that the Grantee has violated
any of the Grantee’s obligations under Section 10(a)(ii)(B) of Article II of
this Agreement, then the period applicable to each obligation that the Grantee
shall have been determined to have violated shall automatically be extended by a
period of time equal in length to the period during which such violation(s)
occurred.

(b)    Non-Solicitation. Except as otherwise provided in Section 10(a)(i) of
Article II, Detrimental Activity shall also include directly or indirectly at
any time soliciting or inducing or attempting to solicit or induce any
employee(s), sales representative(s), agent(s) or consultant(s) of the
Corporation and/or of its parents, or its other subsidiaries or affiliated or
related companies to terminate their employment, representation or other
association with the Corporation and/or its parent or its other subsidiary or
affiliated or related companies.
(c)    Further Covenants. Except as otherwise provided in Section 10(a)(i) of
Article II, Detrimental Activity shall also include:
(i)    directly or indirectly, at any time during or after the Grantee’s
employment with the Corporation, disclosing, furnishing, disseminating, making
available or, except in the course of performing the Grantee's duties of

CLI-2181467v1    13

--------------------------------------------------------------------------------




employment, using any trade secrets or confidential business and technical
information of the Corporation or its customers or vendors, including without
limitation as to when or how the Grantee may have acquired such information.
Such confidential information shall include, without limitation, the
Corporation's unique selling, manufacturing and servicing methods and business
techniques, training, service and business manuals, promotional materials,
training courses and other training and instructional materials, vendor and
product information, customer and prospective customer lists, other customer and
prospective customer information and other business information. The Grantee
specifically acknowledges that all such confidential information, whether
reduced to writing, maintained on any form of electronic media, or maintained in
the Grantee’s mind or memory and whether compiled by the Corporation, and/or the
Grantee, derives independent economic value from not being readily known to or
ascertainable by proper means by others who can obtain economic value from its
disclosure or use, that reasonable efforts have been made by the Corporation to
maintain the secrecy of such information, that such information is the sole
property of the Corporation and that any retention and use of such information
by the Grantee during the Grantee’s employment with the Corporation (except in
the course of performing the Grantee’s duties and obligations to the
Corporation) or after the termination of the Grantee’s employment shall
constitute a misappropriation of the Corporation’s trade secrets.
(ii)    Upon termination of the Grantee’s employment with the Corporation, for
any reason, the Grantee’s failure to return to the Corporation, in

CLI-2181467v1    14

--------------------------------------------------------------------------------




good condition, all property of the Corporation, including without limitation,
the originals and all copies of any materials which contain, reflect, summarize,
describe, analyze or refer or relate to any items of information listed in
Section 10(c)(i) of Article II.
(d)    Discoveries and Inventions. Except as otherwise provided in Section
10(a)(i) of Article II, Detrimental Activity shall also include the failure or
refusal of the Grantee to assign to the Corporation, its successors, assigns or
nominees, all of the Grantee’s rights to any discoveries, inventions and
improvements, whether patentable or not, made, conceived or suggested, either
solely or jointly with others, by the Grantee while in the Corporation’s employ,
whether in the course of the Grantee’s employment with the use of the
Corporation’s time, material or facilities or that is in any way within or
related to the existing or contemplated scope of the Corporation’s business. Any
discovery, invention or improvement relating to any subject matter with which
the Corporation was concerned during the Grantee’s employment and made,
conceived or suggested by the Grantee, either solely or jointly with others,
within one year following termination of the Grantee’s employment under this
Agreement or any successor agreements shall be irrebuttably presumed to have
been so made, conceived or suggested in the course of such employment with the
use of the Corporation’s time, materials or facilities. Upon request by the
Corporation with respect to any such discoveries, inventions or improvements,
the Grantee will execute and deliver to the Corporation, at any time during or
after the Grantee’s employment, all appropriate documents for use in applying
for, obtaining and maintaining such domestic and foreign patents as the
Corporation may desire, and all proper assignments therefor, when so requested,
at the expense of the Corporation, but without further or additional
consideration.

CLI-2181467v1    15

--------------------------------------------------------------------------------




(e)    Work Made For Hire. Except as otherwise provided in Section 10(a)(i) of
Article II, Detrimental Activity shall also include violation of the
Corporation’s rights in any or all work papers, reports, documentation,
drawings, photographs, negatives, tapes and masters therefor, prototypes and
other materials (hereinafter, “items”), including without limitation, any and
all such items generated and maintained on any form of electronic media,
generated by Grantee during the Grantee’s employment with the Corporation. The
Grantee acknowledges that, to the extent permitted by law, all such items shall
be considered a “work made for hire” and that ownership of any and all
copyrights in any and all such items shall belong to the Corporation. The item
will recognize the Corporation as the copyright owner, will contain all proper
copyright notices, e.g., “(creation date) [Corporation Name], All Rights
Reserved,” and will be in condition to be registered or otherwise placed in
compliance with registration or other statutory requirements throughout the
world.
(f)    Termination for Cause. Except as otherwise provided in Section 10(a)(i)
of Agreement, Detrimental Activity shall also include activity that results in
termination for Cause. For the purposes of this Section 10, “Cause” shall mean
that, the Grantee shall have:
(i)    been convicted of a criminal violation involving fraud, embezzlement,
theft or violation of federal antitrust statutes or federal securities laws in
connection with his duties or in the course of his employment with the
Corporation or any affiliate of the Corporation;
(ii)    committed intentional wrongful damage to property of the Corporation or
any affiliate of the Corporation; or
(iii)    committed intentional wrongful disclosure of secret processes or
confidential information of the Corporation or any affiliate of the Corporation;
and any such act shall have been demonstrably and materially harmful to the
Corporation.

CLI-2181467v1    16

--------------------------------------------------------------------------------




(g)    Other Injurious Conduct. Detrimental Activity shall also include any
other conduct or act determined to be injurious, detrimental or prejudicial to
any significant interest of the Corporation or any subsidiary unless the Grantee
acted in good faith and in a manner he or she reasonably believed to be in or
not opposed to the best interests of the Corporation.
(h)    Reasonableness. The Grantee acknowledges that the Grantee’s obligations
under this Section 10 of Article II of this Agreement are reasonable in the
context of the nature of the Corporation’s business and the competitive injuries
likely to be sustained by the Corporation if the Grantee were to violate such
obligations. The Grantee further acknowledges that this Agreement is made in
consideration of, and is adequately supported by the agreement of the
Corporation to perform its obligations under this Agreement and by other
consideration, which the Grantee acknowledges constitutes good, valuable and
sufficient consideration.
11.    Dividend Equivalents. From and after the Date of Grant and until the
earlier of (a) the time when the PRSUs become nonforfeitable and are paid in
accordance with Sections 3 and 8 of Article II or (b) the time when the
Grantee’s right to receive cash in payment of the PRSUs is forfeited in
accordance with Section 7 of Article II, on the date that the Corporation pays a
cash dividend (if any) to holders of Common Shares generally, the Grantee shall
be entitled to a deferred cash payment equal to the value of the product of (i)
the dollar amount of the cash dividend paid per Common Share on such date and
(ii) the total number of PRSUs covered by this Agreement. Such dividend
equivalents (if any) shall be paid in cash, and shall be subject to such other
applicable terms and conditions (including payment or forfeitability) as the
PRSUs to which the dividend equivalents were credited.
12.    Relation to Severance Agreement. Sections 6 and 8 of Article II shall
supersede the provisions of any severance agreement between the Grantee and the
Corporation in effect on

CLI-2181467v1    17

--------------------------------------------------------------------------------




the Date of Grant that provide for earlier vesting or payment of the PRSUs
covered by this Agreement in the event of a Change in Control.
ARTICLE III    

GENERAL PROVISIONS
1.    Compliance with Law. The Corporation shall make reasonable efforts to
comply with all applicable federal and state securities laws.
2.    Dilution and Other Adjustments. Subject to the terms of the Plan, the
Committee shall make or provide for such adjustments in the Management
Objectives and/or PRSUs covered by this Agreement as the Committee in its sole
discretion, exercised in good faith, may determine is equitably required to
prevent dilution or enlargement of the rights of the Grantee that otherwise
would result from (a) any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Corporation, or
(b) any merger, consolidation, spin-off, spin-out, split-off, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
or issuance of warrants or other rights to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing.
In the event of any such transaction or event, the Committee may provide in
substitution for the PRSUs such alternative consideration (including cash) as it
may in good faith determine to be equitable under the circumstances and may
require in connection therewith the surrender of the PRSUs so replaced.
3.    Withholding Taxes. If the Corporation or any Subsidiary shall be required
to withhold any federal, state, local or foreign tax in connection with any
issuance, vesting or payment of cash pursuant to this Agreement, the Grantee
shall pay the tax or make arrangements that are satisfactory to the Corporation
or such Subsidiary for the payment thereof.

CLI-2181467v1    18

--------------------------------------------------------------------------------




4.    Continuous Employment. For purposes of this Agreement, the continuous
employment of the Grantee with the Corporation or a Subsidiary shall not be
deemed to have been interrupted, and the Grantee shall not be deemed to have
ceased to be an employee of the Corporation or a Subsidiary, by reason of the
transfer of his employment among the Corporation and its Subsidiaries or a leave
of absence approved by the Board.
5.    No Employment Contract; Right to Terminate Employment. The grant of the
PRSUs covered by this Agreement to the Grantee is a voluntary, discretionary
award being made on a one-time basis and it does not constitute a commitment to
make any future awards. The grant of the PRSUs under this Agreement and any
payments made hereunder will not be considered salary or other compensation for
purposes of any severance pay or similar allowance, except as otherwise required
by law. Nothing in this Agreement will give the Grantee any right to continue
employment with the Corporation or any Subsidiary, as the case may be, or
interfere in any way with the right of the Corporation or a Subsidiary to
terminate the employment of the Grantee at any time.
6.    Information. Information about the Grantee and the Grantee’s participation
in the Plan may be collected, recorded and held, used and disclosed for any
purpose related to the administration of the Plan. The Grantee understands that
such processing of this information may need to be carried out by the
Corporation and its Subsidiaries and by third party administrators whether such
persons are located within the Grantee’s country or elsewhere, including the
United States of America. The Grantee consents to the processing of information
relating to the Grantee and the Grantee’s participation in the Plan in any one
or more of the ways referred to above.

CLI-2181467v1    19

--------------------------------------------------------------------------------




7.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the rights of the
Grantee under this Agreement without the Grantee’s consent (provided, however,
that the Grantee’s consent shall not be required to an amendment that is deemed
necessary by the Corporation to comply with Section 409A of the Code).
8.    Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
9.    Governing Law. This agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Ohio.
10.    Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of Section
409A(a)(1) of the Code do not apply to the Grantee. This Agreement and the Plan
shall be administered in a manner consistent with this intent. Reference to
Section 409A of the Code is to Section 409A of the Internal Revenue Code of
1986, as amended, and will also include any proposed, temporary or final
regulations, or any other guidance promulgated with respect to such Section by
the U.S. Department of the Treasury or the Internal Revenue Service.
11.    Subject to Clawback Policy. Notwithstanding anything in this Agreement to
the contrary, subject to any contrary determination by the Committee, the PRSUs
covered by this

CLI-2181467v1    20

--------------------------------------------------------------------------------




Agreement are subject to the terms and provisions of the Corporation’s clawback
policies as may be in effect from time to time to the extent provided for under
such policies.
[SIGNATURES ON NEXT PAGE]

CLI-2181467v1    21

--------------------------------------------------------------------------------




The undersigned Grantee hereby accepts the awards covered by this
Performance-Based Restricted Stock Units Agreement on the terms and conditions
set forth herein.


Dated:                                     
Grantee




Executed in the name of and on behalf of the Corporation at Cleveland, Ohio as
of this _____ day of __________, 2014.
MATERION CORPORATION




By        
Michael C. Hasychak
Vice President, Treasurer and Secretary



CLI-2181467v1    22

--------------------------------------------------------------------------------




EXHIBIT A
MATERION CORPORATION


BENEFICIARY DESIGNATIONS


In accordance with the terms and conditions of the __________ (the “Plan”), I
hereby designate the person(s) indicated below as my beneficiary(ies) to receive
any amounts payable under said Plan after my death.
Name _____________________________________________________________
Address _____________________________________________________________
____________________________________________________________________
____________________________________________________________________
Social Sec. Nos. of Beneficiary(ies) ______________________________________    
Relationship(s) _______________________________________________________
Date(s) of Birth _______________________________________________________


In the event that the above‑named beneficiary(ies) predecease(s) me, I hereby
designate the following person as beneficiary(ies);
Name _____________________________________________________________
Address _____________________________________________________________
____________________________________________________________________
____________________________________________________________________
Social Sec. Nos. of Beneficiary(ies) ______________________________________    
Relationship(s) _______________________________________________________
Date(s) of Birth _______________________________________________________


I hereby expressly revoke all prior designations of beneficiary(ies), reserve
the right to change the beneficiary(ies) herein designated and agree that the
rights of said beneficiary(ies) shall be subject to the terms of the Plan. In
the event that there is no beneficiary living at the time of my death, I
understand that the amounts payable under the Plan will be paid to my estate.
    
Date (Signature)


    
(Print or type name)



CLI-2181467v1

--------------------------------------------------------------------------------




Statement of Management Objectives


This Statement of Management Objectives applies to the performance-based
Restricted Stock Units granted to the Grantee on the Date of Grant and applies
with respect to the Performance-Based Restricted Stock Units Agreement between
the Company and the Grantee (the “Agreement”). Capitalized terms used in the
Agreement that are not specifically defined in this Statement of Management
Objectives have the meanings assigned to them in the Agreement or in the Plan,
as applicable.
Section 1.
Definitions. For purposes hereof:

(a)
“Peer Group” means, of a benchmark group of 20 entities, the names of which are
attached hereto as Annex A, those entities that remain in the Peer Group as of
the end of the Performance Period after application of the Peer Group Adjustment
Protocol.

(b)
“Peer Group Adjustment Protocol” means: (i) if an entity listed in Annex A files
for bankruptcy and/or liquidation, is operating under bankruptcy protection, or
is delisted from its primary stock exchange because it fails to meet the
exchange listing requirement, then such entity will not remain in the Peer Group
and RTSR for the Performance Period will be calculated as if such entity had
never been a member of the Peer Group; (ii) if, as of the last date of the
Performance Period, an entity listed in Annex A no longer exists as a business
entity for any reason other than under subsection (iii) below, then such entity
will not remain in the Peer Group and RTSR for the Performance Period will be
calculated as if such entity had never been a member of the Peer Group; and
(iii) for purposes of this Statement of Management Objectives, for each of the
entities listed in Annex A, such entity shall be deemed to include any successor
to all or substantially all of the primary business of such entity, whether or
not the same legal entity, at end of the Performance Period.

(c)
“Relative Total Shareholder Return” or “RTSR” means the percentile rank of the
Corporation’s Total Shareholder Return among the Total Shareholder Returns of
all members of the Peer Group, ranked in descending order, at the end of the
Performance Period. Percentile will be calculated using the Microsoft Excel
Percentile Function method.

(d)
“Return on Invested Capital” or “ROIC” means the Corporation’s annual adjusted
operating profit before tax divided by the sum of short-term debt, long-term
debt and equity. “Equity” excludes the items within other comprehensive income
(namely, pension valuation adjustment, derivative valuation adjustment and the
cumulative translation adjustment). The measurement of the 2016 ROIC will be the
average ROIC for 2014, 2015 and 2016 using the beginning (December 31 of the
previous year) and ending (December 31 of the current year) invested capital.


CLI-2181467v1

--------------------------------------------------------------------------------




(e)
“Total Shareholder Return” means, with respect to each of the Common Shares and
the common stock of each of the members of the Peer Group, a rate of return
reflecting stock price appreciation, plus the reinvestment of dividends in
additional shares of stock, from the beginning of the Performance Period through
the end of the Performance Period. For purposes of calculating Total Shareholder
Return for each of the Company and the members of the Peer Group, the beginning
stock price will be based on the average closing stock price for the 30 calendar
days immediately preceding January 1, 2014 on the principal stock exchange on
which the stock then traded and the ending stock price will be based on the
average closing stock price for the 30 calendar days immediately preceding
January 1, 2017 on the principal stock exchange on which the stock then trades.

Section 2.
Performance Matrices.

From 0% to 200% of the ROIC PRSUs will be earned based on achievement of the
portion of the Management Objectives measured by ROIC goals during the
Performance Period, and from 0% to 200% of the RTSR PRSUs will be earned based
on achievement of the portion of the Management Objectives measured by RTSR
goals during the Performance Period, in each case as follows:
Performance Level
Return on Invested Capital
ROIC PRSUs Earned
Below Threshold
Below 9.6%
0%
Threshold
9.6%
25%
Target
10.6%
100%
Maximum
11.9% or greater
200%



Performance Level
Relative Total Shareholder Return
RTSR PRSUs Earned
Below Threshold
Ranked below 25th percentile
0%
Threshold
Ranked at 25th percentile
50%
Target
Ranked at 50th percentile
100%
Maximum
Ranked at or above 80th percentile
200%



Section 3.
Number of PRSUs Earned. Following the Performance Period, on the Committee
Determination Date, the Committee shall determine whether and to what extent the
goals relating to the Management Objectives have been satisfied for the
Performance Period and shall determine the number of PRSUs that shall become
nonforfeitable hereunder and under the Agreement on the basis of the following:

(a)
Below Threshold. If, upon the conclusion of the Performance Period, (i) ROIC for
the Performance Period falls below the threshold level, as set forth in the
Performance Matrices, no ROIC PRSUs shall become nonforfeitable and (ii)


CLI-2181467v1    2

--------------------------------------------------------------------------------




RTSR for the Performance Period falls below the threshold level, as set forth in
the Performance Matrices, no RTSR PRSUs shall become nonforfeitable.
(b)
Threshold. If, upon the conclusion of the Performance Period, (i) ROIC for the
Performance Period equals the threshold level, as set forth in the Performance
Matrices, 25% of the ROIC PRSUs (rounded down to the nearest whole number of
ROIC PRSUs) shall become nonforfeitable, and (ii) RTSR for the Performance
Period equals the threshold level, as set forth in the Performance Matrices, 50%
of the RTSR PRSUs (rounded down to the nearest whole number of RTSR PRSUs) shall
become nonforfeitable.

(c)
Between Threshold and Target. If, upon the conclusion of the Performance Period,
(i) ROIC for the Performance Period exceeds the threshold level, but is less
than the target level, as set forth in the Performance Matrices, a percentage
between 25% and 100% (determined on the basis of straight-line mathematical
interpolation) of the ROIC PRSUs (rounded down to the nearest whole number of
ROIC PRSUs) shall become nonforfeitable, and (ii) RTSR for the Performance
Period exceeds the threshold level, but is less than the target level, as set
forth in the Performance Matrices, a percentage between 50% and 100% (determined
on the basis of straight-line mathematical interpolation) of the RTSR PRSUs
(rounded down to the nearest whole number of RTSR PRSUs) shall become
nonforfeitable.

(d)
Target. If, upon the conclusion of the Performance Period, (i) ROIC for the
Performance Period equals the target level, as set forth in the Performance
Matrices, 100% of the ROIC PRSUs shall become nonforfeitable, and (ii) RTSR for
the Performance Period equals the target level, as set forth in the Performance
Matrices, 100% of the RTSR PRSUs shall become nonforfeitable.

(e)
Between Target and Maximum. If, upon the conclusion of the Performance Period,
(i) ROIC for the Performance Period exceeds the target level, but is less than
the maximum level, as set forth in the Performance Matrices, a percentage
between 100% and 200% (determined on the basis of straight-line mathematical
interpolation) of the ROIC PRSUs (rounded down to the nearest whole number of
ROIC PRSUs) shall become nonforfeitable, and (ii) RTSR for the Performance
Period exceeds the target level, but is less than the maximum level, as set
forth in the Performance Matrices, a percentage between 100% and 200%
(determined on the basis of straight-line mathematical interpolation) of the
RTSR PRSUs (rounded down to the nearest whole number of RTSR PRSUs) shall become
nonforfeitable.

(f)
Equals or Exceeds Maximum. If, upon the conclusion of the Performance Period,
(i) ROIC for the Performance Period equals or exceeds the maximum level, as set
forth in the Performance Matrices, 200% of the ROIC PRSUs shall become
nonforfeitable, and (ii) RTSR for the Performance Period equals or exceeds the


CLI-2181467v1    3

--------------------------------------------------------------------------------




maximum level, as set forth in the Performance Matrices, 200% of the RTSR PRSUs
shall become nonforfeitable.
Before all or any portion of any Qualified Performance-Based Award of PRSUs
shall become nonforfeitable or paid in accordance with this Statement of
Management Objectives or the Agreement, the Committee shall determine in writing
that the Management Objectives have been satisfied.

CLI-2181467v1    4

--------------------------------------------------------------------------------




Annex A
Peer Group
Company Name
Ticker Symbol
II-VI Incorporated
IIVI
Atmel Corporation
ATML
Cabot Corporation
CBT
A. M. Castle & Co.
Castle
Coherent, Inc.
COHR
CTS Corporation
CTS
Entegris, Inc.
ENTG
Ferro Corporation
FOE
Haynes International, Inc.
HAYN
Integrated Device Technology, Inc.
IDTI
Kemet Corporation
KEM
Kraton Performance Polymers, Inc.
KRA
Minerals Technologies Inc.
MTX
OM Group, Inc.
OMG
PolyOne Corporation
POL
Quaker Chemical Corporation
KWR
RF Micro Devices Inc.
RFMD
Rogers Corporation
ROG
RTI International Metals, Inc.
RTI
Skyworks Solutions, Inc.
SWKS




CLI-2181467v1    5